DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 107 – 113  directed to an invention non-elected without traverse.  Accordingly, claims 107 – 113 have been cancelled.
Allowable Subject Matter
Claims 115 – 127 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Alt et al. (US 2014/0038222 A1; “Alt”) teach a compact device structure (coupler 115; figure 13B) comprising: a housing (coupler 115) comprising an optical pathway (e.g., the other side of the receptacle 118 comprising a transparent (optically clear) substrate that faces and interfaces with the camera lens 113 of the phone 110 so that optical measurements can be performed when cartridge 122 is inserted; figures 13A and 13 B; ¶87), wherein the housing is configured to receive a fluidic cartridge (cartridge 122 via receptacle 118; ¶87); a fluid-moving mechanism, wherein the fluid-moving mechanism draws fluid through the fluidic cartridge (¶¶73, 75, 78 and 88); and a power source (¶¶17, 20, 72, 76, 85 and 88), wherein the compact device is configured to be controlled by a portable computing device (smartphone 110; figures 13A and 13B; ¶¶81 – 83, 90 and 91).
Regarding claim 115, the cited prior art neither teaches nor fairly suggests a compact device for isolating nanoscale analytes in a sample, the compact device further comprising: an electronic chip comprising a plurality of alternating current (AC) electrodes configured to be selectively energized to establish dielectrophoretic (DEP) high field and DEP low field regions produced with an alternating current having at least 5 volts and at least 3 kHz; and a power source provided by a portable computing device, wherein output from the power source is less than 5 watts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796